                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MARK A. LEPPARD,                                 §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §            CIVIL ACTION H-19-4337
                                                 §
STEVEN R. LEPPARD AND JOHN A. LEPPARD,           §
                                                 §
       Defendants.                               §

                                              ORDER

       Pending before the court is a memorandum and recommendation filed by Magistrate Judge

Christina A. Bryan (“M&R”). Dkt. 14. The M&R recommends granting defendant John A.

Leppard’s motions to dismiss (Dkts. 10, 11) and dismissing plaintiff’s claims with prejudice. Id.

Plaintiff objected to the M&R. Dkt. 15.

       A party may file objections to a Magistrate Judge’s ruling within fourteen days of being

served with a copy of a written order. Fed. R. Civ. P. 72; see also 28 U.S.C. § 636(b)(1)(c). When

timely objections are filed, the standard of review used by the district court depends on whether the

Magistrate Judge ruled on a non-dispositive or dispositive motion. See Fed. R. Civ. P. 72; see also

28 U.S.C. § 636(b)(1)(c). For non-dispositive motions, district courts must “modify or set aside any

part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72 (a). For

dispositive motions, district courts “must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3).
       The court, having reviewed de novo the motions, M&R, pleadings, objections, and applicable

law, finds that, for the reasons stated in the M&R, the motions to dismiss (Dkts. 10, 11) should be

GRANTED and plaintiff’s claims should be DISMISSED WITH PREJUDICE. The court

ADOPTS IN FULL the M&R.

       Signed at Houston, Texas on March 24, 2020.




                                             ___________________________________
                                                         Gray H. Miller
                                                 Senior United States District Judge




                                                2
